DETAILED ACTION
This action is responsive to the request for continued examination filed 9/21/2022.
Claims 14-18 and 26-40 are pending. Claims 14, 28 and 35 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 and 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kaply, et al., U.S. PGPUB No. 6,895,556 (“Kaply”), in view of Kohen, et al., U.S. PGPUB No. 2010/0138775 (“Kohen”) and Lim, et al., U.S. PGPUB No. 2008/0317347 (“Lim”).
With regard to Claim 14, Kaply teaches a method of recognizing alpha-numeric artifacts within a window displayed on a digitized display by a first application executing on at least one processor, wherein the first application does not provide an application programming interface (API). Fig. 2 shows a requesting application 220, an owning application 212, and APIs 216. The APIs are separate from any of the applications, and are used to communicate information between applications. Col. 4, line 66 – Col. 5, line 5 describes that the requesting application requests display data from the owning application window, and Col. 5, lines 20-31 describe that this data can be processed by character recognition software.
Kaply, in view of Kohen teaches identifying, by a second application executing on the at least one processor, pixel coordinates for a scope of the window displayed by the first application; identifying, by the second application, at least one candidate region within the window as having alpha-numeric artifacts. 
Kaply teaches a second application accessing display data of a first application, as described above. Kohen teaches at [0040] a separate monitoring application can be implemented independent of an application displayed on a user interface from which data is to be extracted. Screenshots or target sub-regions can be captured or data can be captured directly from a screen buffer; no API is provided by the application from which data is captured. [0052]-[0055] describe that page detection anchors can be defined for identifying screen coordinates from which data is to be captured for processing, which includes OCR processing. A modeler can define a set of structures or patterns and determine if captured screen data matches the defined data that is to be extracted and processed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kaply with Kohen. Kohen teaches processes which allow for monitoring and extracting dynamic data. One of skill in the art would seek to combine elements of Kohen with Kaply, in order to improve the functioning of the system by enabling the capture of dynamic data from applications in addition to other types of data that Kaply is able to extract.
Kaply, in view of Kohen and Lim teaches processing, by the second application, the at least one candidate region to enhance the boundaries of the alpha-numeric artifacts, wherein the processing comprises scaling the at least one candidate region and removing anti-aliasing from the alpha-numeric; and recognizing, by the second application, the non-anti-aliased alpha- numeric artifacts to recognize at least one alpha-numeric character.
Kaply teaches a second application as described above, and shows at Figs. 12 and 13 and Col. 5, lines 20-31 that text can be prepared for OCR by scaling and then processed through OCR to extract the text. Kohen teaches at [0053]-[0054] that the separate modeler application crops screens at locations defined by the anchors, and selects from a list of instructions optimizations to apply thereto, including edge detection modules that can aid in the recognition of data, including through OCR as described at [0055]. Lim teaches at [0027] that text can be prepared for recognition through a comparison process by processing edges to remove anti-aliasing therefrom. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lim with Kaply and Kohen. Lim teaches at [0027] that removing anti-aliasing from rendered text makes the text more suitable for an automated recognition process. One of skill in the art would seek to combine this element of Lim with Kaply and Kohen to improve the functioning of the text recognition system by increasing the accuracy by thusly processing the text prior to recognition.
Claim 28 recites a medium storing instructions which execute to perform the method of Claim 14, and is similarly rejected. Claim 35 recites a system which carries out the method of Claim 14, and is likewise rejected.
With regard to Claim 15, Kaply teaches that the step of recognizing the non-anti-aliased alpha-numeric artifacts comprises optical character recognition. Col. 5, lines 20-31 describe that the text is prepared for OCR.
Claim 29 recites a medium storing instructions which execute to perform the method of Claim 15, and is similarly rejected. Claim 36 recites a system which carries out the method of Claim 15, and is likewise rejected.
With regard to Claim 16, Kaply does not specifically teach the step of copying the recognized at least one alpha-numeric character. Examiner takes Official notice that it was well-known in the art at the time this application was filed that text generated by an OCR process could subsequently be copied. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known with Kaply, as there are many contexts in which is useful to copy text generated by OCR.
Claim 30 recites a medium storing instructions which execute to perform the method of Claim 16, and is similarly rejected. Claim 37 recites a system which carries out the method of Claim 16, and is likewise rejected.
With regard to Claim 17, Kaply does not specifically teach the step of further processing the recognized at least one alphanumeric character. Examiner takes Official notice that it was well-known in the art at the time this application was filed that text generated by an OCR process could subsequently be copied or otherwise processed by text processing software. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known with Kaply, as there are many contexts in which is useful to copy or otherwise process text generated by OCR.
Claim 31 recites a medium storing instructions which execute to perform the method of Claim 17, and is similarly rejected. Claim 38 recites a system which carries out the method of Claim 17, and is likewise rejected.
With regard to Claim 18, Kohen teaches placing the copied recognized at least one alpha-numeric character in a data field of another artifact. [0097] describes that recognized data can be requested and displayed for users. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kohen with Kaply and Lim, in order to improve user experience by enabling further storage and use of extracted data.
Claim 32 recites a medium storing instructions which execute to perform the method of Claim 18, and is similarly rejected. Claim 39 recites a system which carries out the method of Claim 18, and is likewise rejected.
With regard to Claim 26, Kohen teaches linking the alpha-numeric artifacts with non-alpha-numeric artifacts. [0097] describes that extracted text data can be stored and used for graphical display of various elements related to a game, including achievements and leaderboard objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kohen with Kaply and Lim, in order to improve user experience by enabling further storage and use of extracted data.
Claim 33 recites a medium storing instructions which execute to perform the method of Claim 26, and is similarly rejected. Claim 40 recites a system which carries out the method of Claim 26, and is likewise rejected.
With regard to Claim 27, Kaply teaches determining at least one non-alpha-numeric artifact is in the at least one candidate region. Col. 5, lines 16-19 describe that the system can determine that requested screen data is an image, and alter an image accordingly.
Claim 34 recites a medium storing instructions which execute to perform the method of Claim 27, and is similarly rejected. 

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Kohen reference cures any deficiencies with regard to the previously cited prior art teaching or suggesting the elements of the claims added by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

11/5/2022